Case 1:02-cr-00441-AMD Document 285 Filed 06/16/20 Page 1 of 10 PageID #: 758



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
------                                                    :
UNITED STATES OF AMERICA,
                                                          :

                       - against -                      :     MEMORANDUM
                                                              DECISION & ORDER
                                                        :
                                                              02-CR-441 (AMD)
CHRISTOPHER THOMAS, a/k/a                               :
CHRISTOPHER REESE THOMAS                                :
                                        Defendant.      :
                                                          :
--------------------------------------------------------- X
                                                          :
ANN M. DONNELLY, United States District Judge:
                                                          :
        Currently before the Court is the defendant’s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A). The defendant, who is being treated for heart problems, asthma

and other serious health conditions, argues that his poor health makes him vulnerable to COVID-

19 and asks that his four-month sentence be modified to time served due to the ongoing

pandemic. (ECF Nos. 266, 269-70, 276, 280.) The government opposes. (ECF Nos. 268, 273,

278.) For the reasons that follow, the defendant’s application is granted.

                                               BACKGROUND

  I.    Procedural History

        In April of 2002, the defendant was indicted for wire fraud and conspiracy to commit

wire fraud in the Eastern District of New York. (ECF No. 1.) In August of 2002, he pled guilty

to one count of wire fraud conspiracy and eight counts of wire fraud before the Honorable Reena

Raggi. (ECF No. 44.) The case was ultimately reassigned to the Honorable John Gleeson, who

subsequently sentenced the defendant to a total of 115 months of imprisonment and three years

of supervised release on the wire fraud conspiracy and wire fraud convictions. (ECF No. 102.)



                                                         1
Case 1:02-cr-00441-AMD Document 285 Filed 06/16/20 Page 2 of 10 PageID #: 759



          The defendant commenced his term of supervised release on October 22, 2009. Two

years later, on November 1, 2011, he was arrested for exposing himself to a student at Pratt

Institute in Brooklyn. (ECF No. 254.) On November 29, 2012, the defendant was charged in the

Southern District of New York with bank fraud, conspiracy to commit bank fraud, conspiracy to

commit wire fraud and aggravated identity theft. See United States v. Reese et al., No. 12-CR-

629 (S.D.N.Y. July 29, 2014). He was convicted after a jury trial before the Honorable Victor

Marrero and sentenced to an aggregate term of 108 months of incarceration and three years of

supervised release. (Id.) On January 30, 2015, after an evidentiary hearing, Judge Gleeson

imposed a four-month consecutive term of incarceration in connection with the defendant’s 2011

supervised-release violation. (ECF No. 254.)1

          The defendant is now serving an aggregate sentence of 112 months at FCI Allenwood

Low, a low-security facility in Pennsylvania. He is scheduled to be released in December of

2020.

    II.   The Defendant’s Application for Release

          In an April 8, 2020 email, the fifty-two-year-old defendant asked his facility’s warden for

compassionate release. (ECF No. 276-1 at 12-13.) Describing himself as a “life-long cardiac

patient” with congestive heart failure, dilated cardiomyopathy, asthma and epilepsy, he asked the

warden for “immediate placement on Home Confinement” because of his “high level of

susceptibility” to COVID-19. (Id.) The warden denied the defendant’s request the next day,

stating that the defendant could not be released to home confinement because according to his

risk score, he has a “low” rather than “minimum” risk of reoffending. (Id.)2 The defendant



1
 The case was reassigned to me on June 23, 2016.
2
 This determination appears to have been based on the Attorney General’s guidance directing the BOP to
prioritize placing any inmates with a “minimum” PATTERN risk score in home confinement.
                                                   2
Case 1:02-cr-00441-AMD Document 285 Filed 06/16/20 Page 3 of 10 PageID #: 760



asked the warden to reconsider her decision; that request was also denied. (Id. at 12.)

        On April 10, 2020, the defendant moved pro se before this Court and before Judge

Marrero asking that his sentence be modified due to the COVID-19 pandemic. (ECF No. 266.)

He also requested that the Court appoint counsel. (Id.) On April 13, 2020, Judge Marrero

denied the motion because the defendant had not exhausted his administrative remedies before

he filed the motion. United States v. Reese, No. 12-CR-629 (S.D.N.Y. April 13, 2020).3

        I asked the government to respond to the defendant’s application and provide a status

report on the defendant’s prior requests for release. (ECF Nos. 268, 273.) On April 28, 2020,

pro bono counsel appeared for the defendant and asked me to defer ruling on the defendant’s

application. On April 24, 2020, the defendant, now represented by counsel, submitted a second

request to the warden asking the BOP to reduce his sentence under 18 U.S.C. § 3582(c). (ECF

No. 276-1 at 16.) According to the government, the warden denied his second request on May 6,

2020. (ECF No. 278 at 2.) In a hearing on May 13, 2020, I heard argument from both sides and

granted the parties’ request to submit additional post-hearing briefing on the defendant’s motion.

Both parties also submitted supplemental letters to the Court.

                                           DISCUSSION

        18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194 (2018) (the “First Step Act”), sets forth the conditions under which a court

may modify a term of imprisonment upon a motion from the director of the Bureau of Prisons or

“upon motion of the defendant after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse


3
  Judge Marrero denied the defendant’s subsequent motion for compassionate release on the same
grounds, and also held that the defendant had not demonstrated that “extraordinary and compelling
reasons” merited his release. United States v. Reese, No. 12-CR-629 (S.D.N.Y. May 20, 2020).


                                                   3
Case 1:02-cr-00441-AMD Document 285 Filed 06/16/20 Page 4 of 10 PageID #: 761



of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). If a defendant exhausts his administrative remedies,

Section 3582 permits the Court to reduce a term of imprisonment or supervised release “after

considering the factors set forth in section 3553(a) . . . if [the Court] finds that . . . extraordinary

and compelling reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” Id. To grant relief under

Section 3582(c)(1)(A), the Court must conclude that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.

§ 1B1.13(2); see, e.g., United States v. Urso, No. 03-CR-1382, 2019 WL 5423431, at *2

(E.D.N.Y. Oct. 23, 2019).

  I.    Section 3582(c)(1)(A) Exhaustion Requirements

        Before I can consider the merits of the defendant’s compassionate release motion, he

must meet the exhaustion requirements set forth in Section 3582(c). United States v. Scparta,

No. 18-CR-578, 2020 WL 1910481, at *4 (S.D.N.Y. Apr. 20, 2020). The defendant can

overcome this hurdle in either of two ways: (1) by “fully exhaust[ing] all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf[,]” or (2)

after “the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility.” Id. (quoting 18 U.S.C. § 3582(c)(1)(A)).

        Although the government appeared to concede at the hearing that the exhaustion

requirement did not bar the defendant’s release (see ECF No. 280-1 at 4:17-5:11), it now takes

the position that the defendant has not exhausted his remedies, and that the exhaustion

requirement is not “amenable to judge-made exceptions.” (ECF No. 278 at 2.) I need not

resolve that question, because thirty days have now passed since the defendant’s last request to



                                                    4
Case 1:02-cr-00441-AMD Document 285 Filed 06/16/20 Page 5 of 10 PageID #: 762



the warden.4 The defendant first asked to be released to home confinement on April 8, 2020.5

After obtaining counsel, he applied again on April 24, 2020, this time clarifying that he was

seeking compassionate release under the relevant statutory provision. Thirty days have now

passed since the defendant submitted both requests. Regardless of which request is operative for

purposes of the exhaustion requirement, the claim that the defendant did not exhaust his

administrative remedies is now moot. See United States v. Morris, No. 12-CR-154, 2020 WL

2735651, at *5 (D.D.C. May 24, 2020) (Section 3582(c)(1)(A) “explicitly allows a defendant to

file a compassionate release motion before he has exhausted his administrative remedies so long

as he waits 30 days.”). The defendant has therefore satisfied the exhaustion requirement, and his

motion is now properly before this Court.

    II.   The Defendant Qualifies for Compassionate Release

          Once a defendant meets the exhaustion requirement, Section 3582 permits the Court to

reduce the defendant’s term of imprisonment if “extraordinary and compelling reasons warrant

such a reduction[.]” The defendant bears the burden of demonstrating that “extraordinary and



4
   Judges in this district and the Southern District have exercised discretion to waive the exhaustion
requirement in light of the pandemic. Compare United States v. Livingston, No. 18-CR-416, 2020 WL
1905202, at *1 (E.D.N.Y. Apr. 17, 2020) (waiving requirement) and United States v. Russo, No. 16-CR-
441, 2020 WL 1862294, at *6 (S.D.N.Y. Apr. 14, 2020) (waiving requirement) with United States v.
Roberts, 18-CR-582-5, 2020 WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020) (declining to waive).
5
  The parties dispute whether this request triggered the thirty-day clock. In his first request, the defendant
did not explicitly cite Section 3582(c), but he was proceeding pro se at the time. Accordingly, I construe
his request liberally and “interpret [it] to raise the strongest arguments that [it] suggest[s].” Burgos v.
Hopkins, 14 F.3d 787, 790 (2d Cir. 1994); see also United States v. Pilcher, 950 F.3d 39, 44 (2d Cir.
2020) (“It is well established that courts liberally construe pleadings and briefs submitted by pro se
litigants[.]”). Under those circumstances, where “[the defendant’s] Motion addresses many of the factual
considerations germane to a compassionate release request brought under § 3582, and requests
substantially the same remedy, the Court thinks it warranted to construe his Motion as bringing a § 3582
compassionate release request.” United States v. Rountree, No. 12-CR-0308, 2020 WL 2610923, at *3
(N.D.N.Y. May 18, 2020); see also United States v. Resnick, No. 14-CR-810, 2020 WL 1651508, at *6
(S.D.N.Y. Apr. 2, 2020) (federal prisoner exhausted his remedies as required by Section 3582(c)(1)(A),
even though his initial request to the BOP for compassionate release did not mention COVID-19 or rely
on his health, based on the assumption that the BOP acts with “some modicum of common sense”).
                                                      5
Case 1:02-cr-00441-AMD Document 285 Filed 06/16/20 Page 6 of 10 PageID #: 763



compelling reasons” merit a reduced sentence. See United States v. Butler, 970 F.2d 1017, 1026

(2d Cir. 1992) (“If the defendant seeks decreased punishment, he or she has the burden of

showing that the circumstances warrant that decrease.”).

       A court considering a defendant’s motion “is in a unique position to determine whether

the circumstances warrant a reduction (and, if so, the amount of reduction), after considering the

factors set forth in 18 U.S.C. § 3553(a) and the criteria set forth in this policy statement, such as

the defendant’s medical condition, the defendant’s family circumstances, and whether the

defendant is a danger to the safety of any other person or to the community.” Application Note

4, U.S.S.G. § 1B1.13. Of particular relevance are the notes to U.S.S.G. § 1B1.13(2), which state

that evidence of a “serious physical or medical condition” may constitute an “extraordinary and

compelling reason” for reducing the defendant’s sentence. Application Note 1, U.S.S.G.

§ 1B1.13(2).

       In his motion and supplemental letters to the Court, the defendant presents evidence of a

lengthy and complicated medical history. The question is whether that history, together with the

ongoing COVID-19 pandemic, the factors set forth in 18 U.S.C. § 3553(a) and the criteria set

forth in the applicable policy statements, warrants a reduction in the defendant’s sentence. The

defendant suffers from multiple severe health conditions, chief among them heart failure and

cardiomyopathy, epilepsy, asthma, hyperlipidemia, diabetes, atherosclerosis and hypertension.

His “known cardiac history . . . includes recurrent patent ductus and cardiomyopathy,” a “history

of multiple congenital birth defects” affecting his heart, and a later diagnosis of cardiomyopathy

and ejection fracture. (ECF No. 276-1 at 2-10.) The defendant also has a family history of

stroke and hypertension. (Id.) According to his medical records, these conditions and his

cardiac history place him at higher risk of heart failure, and he has been “strongly” recommended



                                                  6
Case 1:02-cr-00441-AMD Document 285 Filed 06/16/20 Page 7 of 10 PageID #: 764



for surgical placement of a cardiac catheter. (Id. at 6.) In addition to his cardiac history, the

defendant takes eight medications to manage his remaining conditions, including aspirin,

Atorvastatin, Carvedilol, and Lisinopril for his hypertension and heart conditions, an albuterol

inhaler to manage his asthma and nitroglycerin for angina. The defendant also takes additional

medications to manage edema, epilepsy and symptoms related to gastroesophageal reflux

disease. (Id. at 3.) While the defendant has been receiving regular treatment and care while in

BOP custody, his medical records note that he has “serious ongoing issues.” (ECF No. 276-1 at

2.)

       Under normal circumstances, these conditions might not warrant a reduced sentence.

However, following the outbreak of COVID-19, the CDC has said that three of these

conditions—diabetes, asthma and serious heart conditions—place individuals like the defendant

in the “Groups at Higher Risk for Severe Illness” from COVID-19. See Cleveland Clinic, What

Heart Patients Need to Know About COVID-19 (last updated May 6, 2020),

https://health.clevelandclinic.org/what-heart-patients-need-to-know-about-covid-19; Centers for

Disease Control and Prevention, Groups at Higher Risk for Severe Illness (last updated May 14,

2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

risk.html; see also Mayo Clinic, COVID-19: Who’s at higher risk? (last updated Apr. 9, 2020),

https://www.mayoclinic.org/diseases-conditions/coronavirus/in-depth/coronavirus-who-is-at-

risk/art-20483301. According to CDC guidance, the defendant’s complex medical history not

only increases the possibility he will contract COVID-19, but also places him at higher risk of

suffering serious, potentially fatal complications if he contracts the virus. Therefore, the

defendant’s significant medical history and his increased vulnerability to COVID-19, in

combination with the fact that the defendant has already served almost the entirety of his total



                                                  7
Case 1:02-cr-00441-AMD Document 285 Filed 06/16/20 Page 8 of 10 PageID #: 765



term of imprisonment, constitute an extraordinary and compelling reason justifying his release.6

Other courts have released defendants who are diagnosed with the same medical conditions as

the defendant, either alone or in combination with other conditions. See, e.g., United States v.

Williams, No. 3:17-CR-121, 2020 WL 1974372, at *3-4 (D. Conn. Apr. 24, 2020) (hypertension,

asthma and diabetes); United States v. Bess, No. 16-CR-156, 2020 WL 1940809, at *8

(W.D.N.Y. Apr. 22, 2020) (serious heart problems, diabetes and hypertension); Samy v. United

States, No. CR 16-20610-1, 2020 WL 1888842 (E.D. Mich. Apr. 16, 2020) (hypertension,

congestive heart failure, diabetes and asthma); United States v. Sawicz, No. 08-CR-287, 2020

WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020) (hypertension); United States v. Burrill, No. 17-

CR-00491-RS-1, 2020 WL 1846788, at *3 (N.D. Cal. Apr. 10, 2020) (asthma, hypertension and

diabetes, among other conditions); United States v. Zukerman, No. 16-CR-194, 2020 WL

1659880, at *4 (S.D.N.Y. Apr. 3, 2020) (hypertension, diabetes and obesity).

        The government does not challenge the severity of these conditions, but argues that the

defendant has not shown he would be safer if he were released than he would be in BOP custody

at FCI Allenwood. Although the public’s understanding of COVID-19 continues to evolve, it is

reasonable to conclude that the defendant is less likely to be exposed to COVID-19 if he serves

the remainder of his sentence confined to his niece’s home than in a densely occupied facility

that houses hundreds of inmates, corrections officers and staff, with whom the defendant is in

daily contact. It is for this reason that the Attorney General issued two memoranda directing



6
  On June 2, 2020, the defendant submitted a supplemental letter (see ECF No. 282) alerting the Court
that in recent compassionate release cases, the DOJ has taken the position that “inmates who suffer from a
condition identified . . . as putting them at higher risk for severe illness from COVID-19 and who are not
expected to recover from that condition, present an ‘extraordinary and compelling reason’ to be
considered for compassionate release.” Wise v. United States, No. CR ELH-18-72, 2020 WL 2614816, at
*6 (D. Md. May 22, 2020). The government has not taken this position in the defendant’s case.


                                                    8
Case 1:02-cr-00441-AMD Document 285 Filed 06/16/20 Page 9 of 10 PageID #: 766



facilities to screen “aggressively” all inmates for potential placement to home confinement if

inmates meet certain criteria. See Update on COVID-19 and Home Confinement, available at

https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp (last updated

April 5, 2020). Whether or not COVID-19 has struck FCI Allenwood Low does not change this

analysis.7 Unlike other members of the inmate population, the defendant’s numerous, serious

medical conditions place him at grave risk if he were to contract or be exposed to COVID-19; it

is the unique risk of exposure, and his inability to be isolated from others while incarcerated that

warrant a reduction in sentence.

        Consideration of the factors set forth in 18 U.S.C. § 3553(a) and applicable policy

statements support the defendant’s release. The defendant has now served more than 90 percent

of his total sentence. Although the nature of the defendant’s violation of supervised release is

serious, a sentence of time served does not undermine respect for the law or otherwise conflict

with the Section 3553(a) factors. Nor is additional time in custody necessary to protect the

public. In the context of a 112-month sentence, the vast majority of which the defendant has

already served, “requir[ing] [the defendant] to remain in detention for [four] more months, when

there is a real chance that he could develop a severe illness because a pandemic has emerged and

conditions of confinement place him at risk given his medical history, would be to require a

sentence that is greater than necessary to achieve the purposes of sentencing.” United States v.

Levy, No. 16-CR-270, 2020 WL 2393837, at *7 (E.D.N.Y. May 12, 2020).

        As the defendant acknowledges, even if I grant his motion to reduce the four-month term

for violating supervised release, I cannot order his immediate release because the defendant has


7
  On June 4, 2020, the government asked me to defer ruling on the defendant’s motion until July 10, 2020, to allow
the government additional time to submit an updated status report on the defendant’s medical condition and
conditions at FCI Allenwood. (ECF No. 283.) However, because the defendant has already shown that he meets the
requirements set forth in Section 3582(c), there is no basis for deferring this ruling.

                                                        9
Case 1:02-cr-00441-AMD Document 285 Filed 06/16/20 Page 10 of 10 PageID #: 767



at least two months remaining on the sentence imposed by Judge Marrero. Nevertheless, he will

become eligible sooner than he otherwise would have been for an earlier release date and transfer

to home confinement.

                                        CONCLUSION

       For the reasons stated above, the defendant’s motion for compassionate release is

granted. The Court resentences the defendant to time served on the violation of supervised

release. All other conditions remain unchanged.



SO ORDERED.


                                                     s/Ann M. Donnelly
                                                    ___________________________
                                                    Ann M. Donnelly
                                                    United States District Judge


Dated: Brooklyn, New York
       June 16, 2020




                                               10
